CHANDLER, Justice,
specially concurring:
¶ 12. I write separately to clarify that Speed makes a constitutional challenge to the use of the initiative process as the mechanism for enacting proposed Initiative 31. Certainly, our constitution prohibits the use of the initiative process for the proposal, modification, or repeal of a portion of the Bill of Rights. Miss. Const, art. 15, § 273(5). But the Court would have to review the substance of proposed Initiative 31 to determine whether proposed Initiative 31 is a proposal, modification, or repeal of a portion of the Bill of Rights. Principles of justiciability prevent us from undertaking substantive review prior to *1282passage of the proposed initiative. For this reason, I concur with the majority that this case is not ripe for our consideration.
WALLER, C.J., DICKINSON, P.J., RANDOLPH AND PIERCE, JJ, JOIN THIS OPINION.